FILED: APRIL 5, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
RICHARD DON BASS,
Petitioner on Review.
(CC 92CR304, 92CR305; CA A76682 (Control), A76683; SC S41240)
	On petition for review filed April 15, 1994.*
	Ingrid Alise MacFarlane, Deputy Public Defender, Salem,
filed the petition for review.  With her on the petition was
Sally L. Avera, Public Defender.
	No response contra.
	Before Carson, Chief Justice, and Gillette, Durham, and
Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v.
Fleetwood, 331 Or 511, 16 P3d 503 (2000).
	*Appeal from Curry County Circuit Court, Richard K. Mickelson, Pro Tem Judge. 126 Or App 303, 868 P2d 761 (1994).
	**Kulongoski, Leeson, and De Muniz, JJ., did not participate
in the consideration or decision of this case.